NOT FOR PUBLICATION                       FILED
                   UNITED STATES COURT OF APPEALS                       JUL 16 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

SORAYA E. ARMENDARIZ ARCOS,                    No.    14-72567
AKA Maria Alvarez, AKA Sonia Gonzalez,
AKA Sandra Patricia Martinez, AKA Laura        Agency No. A018-362-627
Valdez,

               Petitioner,                     MEMORANDUM*

 v.

WILLIAM P. BARR, Attorney General,

               Respondent.

                    On Petition for Review of an Order of the
                        Board of Immigration Appeals

                              Submitted July 14, 2020**


Before: HAWKINS, GRABER, and CLIFTON, Circuit Judges.

      Soraya Armendariz Arcos seeks review of the Board of Immigration Appeals’

(“BIA”) decision denying her motion to remand based on ineffective assistance of

counsel. We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.


      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion in denying Arcos’s motion to remand.

As the BIA noted, in bringing her motion to remand, Arcos did not comply with the

procedural requirements of Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988).

Nor does the record reflect a “clear and obvious case of ineffective assistance” to

waive the Lozada requirements. Correa-Rivera v. Holder, 706 F.3d 1128, 1131 (9th

Cir. 2013) (quoting Rodriguez-Lariz v. INS, 282 F.3d 1218, 1227 (9th Cir. 2002)).

Arcos also has not shown prejudice based on her counsel’s inadequate performance

that affected the outcome. Id. at 1133. Before the immigration judge, she confirmed

she did not have a problem with her attorney and testified that she feared returning

to Ecuador because of abuse and threats from her uncle. Additional details she

presented to the BIA and this Court do not establish the outcome of her case would

have been different had her counsel elicited this testimony. Furthermore, Arcos has

not specified what evidence her counsel should have obtained and presented to

establish her drug-related conviction was not a particularly serious crime.

      PETITION DENIED.




                                          2